DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s amendments, arguments, and remarks filed on 4/14/2022. Applicant has amended claims 13, 15–18, 22, and 23, and Applicant has canceled claims 19–21. Claims 13–18, 22, and 23 are pending and are examined below.

Response to Remarks and Arguments
Response to Remarks on Objection to Abstract
Examiner accepts Applicant’s amendments filed on 4/14/2022 in regards to the objection to the Abstract for exceeding 150 words. Accordingly, Examiner withdraws the objection to the Abstract.

Response to Remarks on Claim Objections
Examiner accepts Applicant’s amendments filed on 4/14/2022 in regards to the claim objections. Examiner acknowledges that the objection to claims 19 and 20 are moot since these claims have been canceled. Thus, Examiner withdraws the objection to claims 19 and 20. 

Response to Remarks on Rejections under 35 U.S.C. § 112(b)
Examiner accepts Applicant’s amendments filed on 4/14/2022 in regards to the claim rejections under 35 U.S.C. § 112(b). 
First, Examiner acknowledges that the amendments to claims 13, 15–17, 22, and 23 clarify that the communication is occurring in a communication executable zone directly before the communication inexecutable zone. This is definite because a communication executable zone has an associated metes and bounds that define where and when a communication may occur. Likewise, Examiner acknowledges that the amendment to claim 18 removes the indefinite claim element “position just before” and replaces it with the definite claim element “position before.” Lastly, Examiner acknowledges that the rejection to claim 20 is moot as it has been canceled. Therefore, Examiner withdraws the rejection under 35 U.S.C. § 112(b) to claims 13, 15–18, 22, and 23.
Moving on, Examiner acknowledges that the amendments to claim 17 clarify that the claimed invention is directed towards the embodiment as disclosed in FIG. 28 and paragraph 59 of the specification. Therefore, Examiner withdraws the rejection under 35 U.S.C. § 112(b) to claim 17.
Finally, Examiner acknowledges that Applicant has canceled claim 19. Accordingly, the rejection to claim 19 under 35 U.S.C. § 112(b) is moot and is hence withdrawn. 

Response to Arguments on Rejection under 35 U.S.C. § 101
The amendments and arguments filed on 4/14/2022 in regards to the 35 U.S.C. § 101 rejection have been fully considered but are unpersuasive.
	Applicant argues that independent claims 13, 22, and 23 recite additional elements that integrate the abstract idea into a practical application. Applicant alleges that the claim recitations pertaining to selecting a priority of application programs and providing notification to only one selected application to avoid congestion due to overlapping timings is a practical application which represents an improvement to a technological field or function of a computer. See Remarks, pp. 10–11. 
	As to Applicant’s assertion that independent claims 13, 22, and 23 recite additional elements that integrate the abstract idea into a practical application, Examiner respectfully disagrees. As stated in page 8 of the Non-Final Office Action, selecting a prescribed number of application programs in descending order of priority is a form of a determination, observation, evaluation, or judgement which the courts have held to be mental processes. A human mind is capable of analyzing a set of applications and determining which application to select in terms of priority. If a claim limitation under its broadest reasonable interpretation can be performed in a human mind—that is, the claim limitation is a mental process—then the claim is an abstract idea. 
	Examiner further notes that the claim limitation “notifies only a selected application that the communication timing has come” is, as noted in page 7 of the Non-Final Office Action, a form of an insignificant post-solution activity. It is an insignificant post-solution activity because the limitation is an insignificant application—that is, it does not impose meaningful limits on the claim such that it is merely nominally or tangentially related to the invention. 
	Finally, the judicial exception is not integrated into a practical application. The claims recite generic computing components—i.e., processing circuitry and a computer—that are recited at such a high level of generality that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. 
	Accordingly, the rejections of claims 13–18, 22, and 23 under 35 U.S.C. § 101 are maintained. 

Response to Arguments on Rejections under 35 U.S.C. § 103
The amendments and arguments filed on 4/14/2022 in regards to the 35 U.S.C. § 103 rejection have been fully considered but are unpersuasive.
	Applicant argues that Nascimento—that is, the prior art used by the Examiner to reject previously presented, now canceled claim 21—fails to teach the amended claim language. 
	Examiner respectfully disagrees. Examiner has shown that Nascimento teaches prioritizing a plurality of application programs for scheduling, including enabling certain applications to run only within certain geographic areas. See Non-Final Office Action, p. 25. As a matter of fact, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teaching of Nascimento because to optimize the scheduling of application programs as to, for example, reduce network traffic congestion by prioritizing resources to a higher priority application instead of a lower priority application. Furthermore, Applicant has not provided a reasoning as to why Nascimento fails to teach the amended language outside of a conclusory remark. 
	Examiner further notes that the amended language “thereby avoiding an occurrence of congestion due to an overlapping of communication timings for the two or more application programs” is not given patentable weight. This claim recitation is an intended use recitation because it is a limitation that does not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus. 
	Accordingly, the rejections of claims 13–18, 22, and 23 under 35 U.S.C. § 103 are maintained. 

Claim Interpretation
Intended Use
Intended use language is generally not given patentable weight. See MPEP § 2111.04. The following limitations include intended use limitations:
Claims 13–18, 22, and 23 recite: “thereby avoiding an occurrence of congestion due to an overlapping of communication timings for the two or more application programs.” Avoiding an occurrence of congestion is an intended use because it is a limitation that does not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus.

Claim Rejections—35 U.S.C. § 101
35 U.S.C § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13–18, 22, and 23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of scheduling a communication timing without significantly more. 
	Independent claims 13, 22, and 23 recite:
“scheduling … a communication timing”,
“determining … whether or not the moving body has arrived at a position”,
“notifying a corresponding application program that the communication timing has come”,
“sets … the position of the communication timing”,
“determines … whether or not the position of the communication timing is set in the communication inexecutable zone”,
“changes … the position of the communication timing”,
“selects a prescribed number of application programs in descending order of priority”, and
“notifies only a selected application that the communication timing has come.”
	The broadest reasonable interpretation of these claims can be performed in the mind but for the recitation of insignificant extra-solution activity—i.e., notifying a selected application. But for the insignificant extra-solution activity, scheduling a communication timing, determining whether or not the moving body has arrived at a position, and determining whether or not the position of the communication timing is set in the communication inexecutable zone are all drawn to a form of observation, evaluation or judgement, all of which the courts have held to be abstract ideas. Furthermore, setting the position of the communication timing and changing the position of the communication timing are merely forms of performing the abstract idea based on the claim limitations directed towards observation, evaluation, or judgement. If a claim limitation under its broadest reasonable interpretation can be performed in a human mind—that is, the claim limitation is a mental process—then the claim is an abstract idea.
	The judicial exception is not integrated into a practical application. The claim recites generic computing components—i.e., processing circuitry and a computer—that are recited at such a high level of generality that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components. 
	Likewise, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept.
Claims 14–18 depend from claim 13, but do not render the claimed invention patent eligible because they are directed to additional mental steps—i.e., changing a plurality of positions, setting the position of the communication timing, changing the position of the communication timing, determining whether or not the position of the communication timing is set in a zone-just-before-intersection—or insignificant post-solution activity—i.e., notifying a corresponding application program.
Accordingly, claims 13–18, 22, and 23 are rejected under 35 U.S.C. § 101.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection of Claims 13–17 and 22–23
Claims 13–17 and 22–23 are rejected under 35 U.S.C. § 103 as being unpatentable over Raghunathan et al. (US20110167128A1; from here on referred to as Raghunathan) in view of Crossno et al. (US9020536B1; from here on referred to as Crossno) and in view of Nascimento et al. (US20170366616A1; from here on referred to as Nascimento).

As to claim 13, Raghunathan discloses a communication control device mounted on a moving body in which a plurality of application programs to communicate with an external device are deployed, the communication control device comprising:
processing circuitry to:
schedule for each of the application programs, using a position on a traveling route of the moving body, a communication timing at which each of the application programs communicates with the external device, based on the traveling route (If allowed or enabled, the content [of vehicular media applications] may be downloaded/prefetched before the vehicle enters the dead spot region, and thus the vehicle may have access to the content while the vehicle is in the dead spot region [i.e., a communication timing for receiving content from an external device is scheduled for each of the application programs based on a traveling route]. See at least ¶¶ 34, 47, 58, FIGS. 1a, 2, 5);
determine for each of the application programs, whether or not the moving body has arrived at a position of the communication timing, and when the moving body arrives at the position of the communication timing for any of the application programs, to notify a corresponding application program that the communication timing has come (Once the vehicle enters the dead spot, the vehicle may retrieve the item from memory and play back the item within the vehicle on speakers and/or a video screen within the vehicle. See at least ¶ 60, FIG. 5)
wherein if there is a communication inexecutable zone on the traveling route, the communication inexecutable zone being a zone where communication by the plurality of application programs with the external device cannot be carried out, determines for each of the application programs whether or not the position of the communication timing is set in the communication inexecutable zone, and if there is an application program for which the position of the communication timing is set in the communication inexecutable zone, changes for the application program, the position of the communication timing set in the communication inexecutable zone to a position in a communication executable zone directly before the communication inexecutable zone (If allowed or enabled, the content [of vehicular media applications] may be downloaded/prefetched before the vehicle enters the dead spot region, and thus the vehicle may have access to the content while the vehicle is in the dead spot region. See at least ¶¶ 34, 47, 58, FIGS. 1a, 2, 5 ).
Raghunathan fails to explicitly disclose schedule for each of the application programs a communication timing based on a communication distance cycle, the communication distance cycle being a distance cycle prescribed for each of the application programs and applicable when each of the application programs communicates with the external device; and wherein the processing circuitry sets for each of the application programs, the position of the communication timing in accordance with the communication distance cycle of each of the application programs.
However, Crossno teaches schedule for each of the application programs a communication timing based on a communication distance cycle, the communication distance cycle being a distance cycle prescribed for each of the application programs and applicable when each of the application programs communicates with the external device (The tracking device will then alter its next reporting time to the predetermined time interval typically used unless the tracking software determines that communication problems … will occur at roughly the time that the tracking device is next scheduled to report to the central station. When such a communication problem is ascertained, the next report may … be scheduled sooner or later than the predetermined time interval typically used [i.e., a communication timing is scheduled based on a communication distance cycle]. See at least col. 24, ll. 8–45); and
wherein the processing circuitry sets for each of the application programs, the position of the communication timing in accordance with the communication distance cycle of each of the application programs (The tracking device will then alter its next reporting time to the predetermined time interval typically used unless the tracking software determines that communication problems … will occur at roughly the time that the tracking device is next scheduled to report to the central station. When such a communication problem is ascertained, the next report may … be scheduled sooner or later than the predetermined time interval typically used [i.e., the position of the communication timing is set in accordance with the communication distance cycle]. See at least col. 24, ll. 8–45)
Raghunathan discloses scheduling a communication timing based on a traveling route, determining whether a moving body has arrived at a position of the communication timing, notifying a corresponding application program that the communication timing has come, determining whether or not the position of the communication timing is set in the communication inexecutable zone, and changes the position of the communication timing to a communication executable zone directly before the communication inexecutable zone. Crossno teaches scheduling a communication timing based on a communication distance cycle and setting the position of the communication timing in accordance with the communication distance cycle of each of the application programs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raghunathan and include the feature of schedule for each of the application programs a communication timing based on a communication distance cycle, the communication distance cycle being a distance cycle prescribed for each of the application programs and applicable when each of the application programs communicates with the external device; and wherein the processing circuitry sets for each of the application programs, the position of the communication timing in accordance with the communication distance cycle of each of the application programs, as taught by Crossno, because scheduling a communication timing based on a communication distance cycle is a useful feature for augmenting communication efficacy. Indeed, having a set communication frequency increases the reliability of vehicular communication. Furthermore, the communication distance cycle is useful in situations wherein the moving body approaches a communication inexecutable zone because the distance cycle may be dynamically configured as to ensure media data is cached or downloaded before the moving body enters said inexecutable zone. Accordingly, vehicle communication is enhanced.
The combination of Raghunathan and Crossno fails to explicitly disclose if a same position is set as the position of the communication timing for two or more application programs, the processing circuitry selects a prescribed number of application programs in descending order of priority among those two or more application programs, and notifies only a selected application that the communication timing has come.
However, Nascimento teaches prioritizing a plurality of application programs for scheduling and according to policies, including enabling certain applications to run only within certain geographic areas (See at least ¶154).
Raghunathan discloses scheduling a communication timing based on a traveling route, determining whether a moving body has arrived at a position of the communication timing, notifying a corresponding application program that the communication timing has come, determining whether or not the position of the communication timing is set in the communication inexecutable zone, and changes the position of the communication timing to a position in a communication executable zone directly before the communication inexecutable zone. Crossno teaches scheduling a communication timing based on a communication distance cycle and setting the position of the communication timing in accordance with the communication distance cycle of each of the application programs. Nascimento teaches prioritizing a plurality of application programs for scheduling and according to policies, including enabling certain applications to run only within certain geographic areas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raghunathan and Crossno and include the above features regarding selecting a number of application programs in order of priority and notifying only a selected application, as taught by Nascimento, to adapt the scheduling and execution of Raghunathan to account for different priority levels for different application programs.

Independent claims 22–23 are rejected under the same rationale as independent claim 13 as the claims recite nearly identical subject matter but for minor differences.

As to claim 14, Raghunathan discloses wherein the processing circuitry notifies, when the moving body arrives at the position of the communication timing for any of the application programs, a corresponding application program that the communication timing has come, and also notifies, if the position of the communication timing has not been changed, the corresponding application program of the position of the communication timing and, if the position of the communication timing has been changed, the corresponding application program of a position of the communication timing before change  (If an item is not expected to be completed before a dead spot is arrived at, then the item may be downloaded (if possible and permitted) from the radio station or internet before the dead spot is arrived at. Thus, the users inside the vehicle do not miss the end of the item that they are listening to and/or viewing. See at least ¶ 31. The system may use wireless coverage look-ahead from link quality monitor 18 and may initiate download optimization (e.g., prefetching, caching, acceleration) methods to deal with an upcoming drop in wireless connectivity. See at least ¶ 33. Examiner notes that the invention of Raghunathan implicitly discloses that if there is no determination as to a necessity for a change in communication based on lookahead information (e.g., an upcoming dead zone), then the program will operate normally; that is, there will be no change in communication timing.)

As to claim 15, Raghunathan discloses wherein if there is an application program for which a position of the communication timing is set in the communication inexecutable zone, the processing circuitry changes for the application program, the plurality of positions of the communication timing set in the communication inexecutable zone to a position in the communication executable zone directly before the communication inexecutable zone (Audio content and/or video content is accessed from at least one source inside the vehicle and/or at least one source outside the vehicle such that playing of the content is uninterrupted while the vehicle is within the dead spot region [i.e., a plurality of content associated with a plurality of communication timings may be retrieved]. See at least ¶¶ 46, 49–51, 56–58. If allowed or enabled, the content [of vehicular media applications] may be downloaded/prefetched before the vehicle enters the dead spot region, and thus the vehicle may have access to the content while the vehicle is in the dead spot region [i.e., the plurality of positions associated with the plurality of content may be set in a communication executable zone directly before the communication inexecutable zone]. See at least ¶¶ 34, 47, 58, FIGS. 1a, 2, 5)
	Raghunathan does not explicitly disclose a plurality of positions of the communication timing. 
	However, the incorporation of a plurality of positions is merely a duplication of a known feature of the art. The mere repetition of a feature disclosed by the prior art involves routine skill in the art and is therefore obvious. Accordingly, the recitation of a plurality of positions of the communication timing is obvious over Raghunathan.

As to claim 16, Raghunathan fails to explicitly disclose wherein if there is an application program for which the position of the communication timing is set in the communication inexecutable zone, the processing circuitry sets the position of the communication timing in a communication executable zone directly before the communication inexecutable zone using a distance cycle shorter than the communication distance cycle so as to change for the application program, the position of the communication timing set in the communication inexecutable zone to a position in the communication executable zone.
However, Crossno teaches wherein if there is an application program for which the position of the communication timing is set in the communication inexecutable zone, the processing circuitry sets the position of the communication timing in the communication executable zone directly before the communication inexecutable zone using a distance cycle shorter than the communication distance cycle so as to change for the application program, the position of the communication timing set in the communication inexecutable zone to a position in the communication executable zone  (The tracking device will then alter its next reporting time to the predetermined time interval typically used unless the tracking software determines that communication problems … will occur at roughly the time that the tracking device is next scheduled to report to the central station. When such a communication problem is ascertained, the next report may … be scheduled sooner or later than the predetermined time interval typically used [i.e., the position of the communication timing is set directly before the communication inexecutable zone using a distance cycle shorter than the communication distance cycle]. See at least col. 24, ll. 8–45). 
Raghunathan discloses scheduling a communication timing based on a traveling route, determining whether a moving body has arrived at a position of the communication timing, notifying a corresponding application program that the communication timing has come, determining whether or not the position of the communication timing is set in the communication inexecutable zone, and changes the position of the communication timing to a position directly before the communication inexecutable zone. Crossno teaches setting the position of the communication timing directly before the communication inexecutable zone using a distance cycle shorter than the communication distance cycle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raghunathan and include the feature of wherein if there is an application program for which the position of the communication timing is set in the communication inexecutable zone, the processing circuitry sets the position of the communication timing in a communication executable zone directly before the communication inexecutable zone using a distance cycle shorter than the communication distance cycle so as to change for the application program, the position of the communication timing set in the communication inexecutable zone to a position in the communication executable zone, as taught by Crossno, because setting the position of the communication timing to a communication executable zone by using a distance cycle shorter than the default communication cycle is a well-known feature in the art for receiving or sending communications before a communication inexecutable zone. Indeed, using a shorter distance cycle eases the process of rescheduling communication timing, and it may also improve the fidelity of received communications. Thus, vehicle communication is enhanced.
As to claim 17, Raghunathan fails to explicitly disclose wherein if there is an application program for which the position of the communication timing is set in the communication inexecutable zone, the processing circuitry changes for the application program, the position of the communication timing set in the communication inexecutable zone to the position in the communication executable zone without changing the position of the communication timing already located in the communication executable zone directly before the communication inexecutable zone.
However, Crossno teaches wherein if there is an application program for which the position of the communication timing is set in the communication inexecutable zone, the processing circuitry changes for the application program, the position of the communication timing set in the communication inexecutable zone to the position in the communication executable zone without changing the position of the communication timing already located in the communication executable zone directly before the communication inexecutable zone (The tracking device will then alter its next reporting time to the predetermined time interval typically used unless the tracking software determines that communication problems … will occur at roughly the time that the tracking device is next scheduled to report to the central station. When such a communication problem is ascertained, the next report may … be scheduled sooner or later than the predetermined time interval typically used [i.e., the position of the communication timing is changed to a communication timing prior to the communication inexecutable zone. There is no effect on the position of the communication timing before the communication zone whether or not repositioning is determined to be necessary. Accordingly, the communication timing is changed to a position of communication timing before the communication inexecutable zone without altering said position of communication timing.]. See at least col. 24, ll. 8–45). 
Raghunathan discloses scheduling a communication timing based on a traveling route, determining whether a moving body has arrived at a position of the communication timing, notifying a corresponding application program that the communication timing has come, determining whether or not the position of the communication timing is set in the communication inexecutable zone, and changes the position of the communication timing to a position just before the communication inexecutable zone. Crossno teaches changing the position of the communication timing already located in the communication executable zone directly before the communication inexecutable zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raghunathan and include the feature of wherein if there is an application program for which the position of the communication timing is set in the communication inexecutable zone, the processing circuitry changes for the application program, the position of the communication timing set in the communication inexecutable zone to the position in the communication executable zone without changing the position of the communication timing already located in the communication executable zone directly before the communication inexecutable zone, as taught by Crossno, because scheduling a communication timing based on a communication distance cycle is a useful feature for augmenting communication efficacy. Indeed, having a set communication frequency increases the reliability of vehicular communication. Furthermore, the communication distance cycle is useful in situations wherein the moving body approaches a communication inexecutable zone because the distance cycle may be dynamically configured as to ensure media data is cached or downloaded before the moving body enters said inexecutable zone. Accordingly, vehicle communication is enhanced. 

As to claim 19, Raghunathan discloses wherein the processing circuitry does not change the position of the communication timing set in the communication inexecutable zone when there is an application program for which the position of the communication timing is set in the communication inexecutable zone and if amount of change exceeds a threshold when the position of the communication timing set in the communication inexecutable zone is changed to the position just before the communication inexecutable zone, for the application program (If allowed or enabled, the content [of vehicular media applications] may be downloaded/prefetched before the vehicle enters the dead spot region, and thus the vehicle may have access to the content while the vehicle is in the dead spot region. See at least ¶¶ 34, 47, 58, FIGS. 1a, 2, 5)
	
Rejection of Claim 18
Claims 18 is rejected under U.S.C. § 103 as being unpatentable over Raghunathan in view of Crossno and in view of Nascimento as applied to claim 13 above, and further in view of Fujikawa et al. (US20180112994A1; hereinafter referred to as Fujikawa).

As to claim 18, Raghunathan discloses wherein the processing circuitry sets for each of the application programs, the position of the communication timing of each of the application programs (If allowed or enabled, the content [of vehicular media applications] may be downloaded/prefetched before the vehicle enters the dead spot region, and thus the vehicle may have access to the content while the vehicle is in the dead spot region. See at least ¶¶ 34, 47, 58, FIGS. 1a, 2, 5.  )
Raghunathan fails to explicitly disclose wherein the processing circuitry sets for each of the application programs, the position of the communication timing in accordance with a communication distance cycle.
However, Crossno teaches wherein the processing circuitry sets for each of the application programs, the position of the communication timing in accordance with a communication distance cycle (The tracking device will then alter its next reporting time to the predetermined time interval typically used unless the tracking software determines that communication problems … will occur at roughly the time that the tracking device is next scheduled to report to the central station. When such a communication problem is ascertained, the next report may … be scheduled sooner or later than the predetermined time interval typically used [i.e., a communication timing is scheduled based on a communication distance cycle]. See at least col. 24, ll. 8–45).
Raghunathan discloses wherein the processing circuitry sets the position of the communication timing of each of the application programs. Crossno teaches programming a communication timing based on a communication distance cycle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raghunathan and include the feature of wherein the processing circuitry sets for each of the application programs, the position of the communication timing in accordance with a communication distance cycle, as taught by Crossno, because scheduling a communication timing based on a communication distance cycle is a useful feature for augmenting communication efficacy. Indeed, having a set communication frequency increases the reliability of vehicular communication. Furthermore, the communication distance cycle is useful in situations wherein the moving body approaches a communication inexecutable zone because the distance cycle may be dynamically configured as to ensure media data is cached or downloaded before the moving body enters said inexecutable zone. Accordingly, vehicle communication is enhanced.
The combination of Raghunathan, Crossno, and Nascimento fails to explicitly disclose if there is an intersection on the traveling route, determines for each of the application programs whether or not the position of the communication timing is set in a zone-just-before-intersection, the zone-just-before-intersection being a zone just before the intersection within prescribed distance from the intersection, and if there is an application program for which the position of the communication timing is set in the zone-just-before-intersection, changes for the application program, the position of the communication timing set in the zone-just-before-intersection to a position before the zone-just-before-intersection.
However, Fujikawa teaches if there is an intersection on the traveling route, determines for each of the application programs whether or not the position of the communication timing is set in a zone-just-before-intersection, the zone-just-before-intersection being a zone just before the intersection within prescribed distance from the intersection, and if there is an application program for which the position of the communication timing is set in the zone-just-before-intersection, changes for the application program, the position of the communication timing set in the zone-just-before-intersection to a position just before the zone-just-before-intersection (Here, a “next guidance point” means a point at which the guidance regarding the vehicle traveling route is performed next from the current position of the own vehicle at the time of the request acquired in SA2. The “next guidance point” is a concept including, for example, a physical branch point (for example, an interchange of an expressway, an intersection of an ordinary road, or the like), and a point earlier than a physical branch point and at which the guidance regarding the traveling route is notified (hereinafter, referred to as a “guidance notifying point”) [i.e.,  communication timing—in this case, for receiving guidance navigation—is changed to a position that is before a zone-just-before-intersection]. See at least ¶ 63). 
Raghunathan discloses wherein the processing circuitry sets the position of the communication timing of each of the application programs. Crossno teaches programming a communication timing based on a communication distance cycle. Fujikawa teaches changing a communication timing to a position that is before a zone-just-before-intersection. Nascimento teaches prioritizing a plurality of application programs for scheduling and according to policies, including enabling certain applications to run only within certain geographic areas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raghunathan and Crossno and include the feature of if there is an intersection on the traveling route, determines for each of the application programs whether or not the position of the communication timing is set in a zone-just-before-intersection, the zone-just-before-intersection being a zone just before the intersection within prescribed distance from the intersection, and if there is an application program for which the position of the communication timing is set in the zone-just-before-intersection, changes for the application program, the position of the communication timing set in the zone-just-before-intersection to a position just before the zone-just-before-intersection, as taught by Fujikawa, because setting the communication timing to a position before the zone-just-before-intersection is a crucial feature for ensuring that critical information is conveyed to a driver before an intersection. For example, communication such as guidance navigation needs to be received in ample time before an intersection; if such communication is received at the intersection or just before it, the user will not have enough time to follow the guidance navigation. Furthermore, avoiding communication at an intersection is desirable because an intersection may be associated with a large amount of communication noise from other vehicles, mobile devices, and the like which may interfere with communication to the vehicle. Hence, vehicle communication is enhanced by the implementation of this feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.C.G./
Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668